DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the independent claim(s) related to “assigned source position associated with non-ambient” have been considered and persuasive and thus the prior art rejection has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark E. Ungerman on 11/30/2021.

7. (Currently amended) An audio processing system comprising: a speaker system; a motion sensor fixed to said speaker system; a position accumulator responsive to an output of said motion sensor fixed to said speaker system and responsive to a direction signal representing a signal indicative of intended direction of arrival of source position of an assigned source position associated with a non- ambient audio signal and not fixed to orientation of said speaker system, wherein said position accumulator processes said direction signal representing the assigned source position associated with said non-ambient audio signal and said output of said motion sensor fixed to said speaker system to generate a signal representing apparent direction of arrival relative to orientation of said speaker system; and an audio spatialization .    

Allowable Subject Matter
Claim(s) 7-9, 11-13 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DISLER PAUL/Primary Examiner, Art Unit 2654